Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that the apparatus claims are based on the specific means in the figures causing soft impact of the floc on itself. This is not found persuasive because the shared  technical feature between method claim 1 and apparatus claim 20 is means for supplying air and sludge/slurry, means for supplying a flocculant, means for filtration, and means for degassing. The degassing by soft impacts of the flocs is merely the effect of the operating the shared technical feature. As Capeau teaches the claimed means, no special technical feature exists between the groups of invention. See also the rejection below more specifically as to why the shared special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the upper neck."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a fountain” while the claim upon which it depends, claim 2, also recites “a fountain.”  As such, it is unclear if the “a fountain” of claim 3 is the same or different from the “a fountain of claim 2.” For the purposes of Examination, it will be assumed the two “a fountain” limitations are the same. 
The term “optimized” in claim 3 is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what criteria would be for considering when the floc is considered mature. Further, the claim states that the upper neck is “designed” to provide a volume of sludge making it possible to determine an optimal time for maturation. It is noted that the apparatus would have a neck and the flow rate through the neck, the type of fluid treated, types and density of the solids in the fluid being treated would all play in determining an optimal residence time for maturing the flocs. As all those parameters are changeable and the sludge itself could vary over time, it is unclear how the upper neck can constantly change/be designed once the apparatus is in place. As such, it is unclear how to design an upper neck that would need to be constantly changed according to the fluid treated and operational parameters.
Claim 10 recites the limitation "the enclosure."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the gaseous bed."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the immediate output."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the container."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Capeau et al. (US 2016/0376182).
Regarding claim 1, Capeau teaches a method for continuous or semi-continuous treatment/dehydration of organic sludge, wherein a three-phase emulsion is produced of air, solid material and water, by injecting air into the sludge (11 54), a flocculant (24 73) is introduced into said emulsion in order to create a floc, then said floc is degassed at atmospheric pressure (25 67), characterized in that the floc is degassed by soft impact of the floc on itself or on an energy-absorbing shutter, for braking of the floc, and the floc thus matured is recuperated into a filtration and/or decantation device (Figs. 1 and 3, Abstract, [0054]-[0063], [0079]-[0087], and [0098]-[0113]). 
It is noted that the soft impact of the floc on itself is an inherent effect of operating a device that is capable of forming a fountain or jet into an open chamber (Fig. 1 nozzle/restriction 21 or Fig. 3 nozzle 64 forms a fountain or jet), or it would have been obvious to expect such an interaction as the flow patterns around a nozzle would form a fountain like flow pattern thereby causing the flocs present to impact one another. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (The claims were directed to a method of enhancing color effects produced by ambient light through a process of absorption and reflection of the light off a coated substrate. A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick. While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.). See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (Applicant claimed a process for preparing a hydrolytically-stable zeolitic aluminosilicate which included a step of "cooling the steam zeolite ... at a rate sufficiently rapid that the cooled zeolite exhibits an X-ray diffraction pattern ...." All the process limitations were expressly disclosed by a U.S. patent to Hansford except the cooling step. The court stated that any sample of Hansford’s zeolite would necessarily be cooled to facilitate subsequent handling. Therefore, rejections under 35 U.S.C. 102  and 103 were properly made. Applicant had failed to introduce any evidence comparing X-ray diffraction patterns showing a difference in cooling rate between the claimed process and that of Hansford or any data showing that the process of Hansford would result in a product with a different X-ray diffraction. Either type of evidence would have rebutted the rejections under 35 U.S.C. 102. A further analysis would be necessary to determine if the process was nonobvious under 35 U.S.C. 103.); Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.). 
Regarding claim 6, as can be seen in Figs. 1 and 3, the flocculant is added after a contraction point.
Regarding claim 9, Capeau teaches a first chamber having a volume less than 30 l and the first chamber is before contraction point 15 (Fig. 1 and [0055]).
Regarding claim 10, Capeau teaches that the enclosures/chambers are cylindrical/tubular ([0079]) and that the diameter/cross section is 1/10 of the column/enclosure height with heights being 2-5 m ([0054]-[0063]). It is noted that it is not wholly clear that the 2-5 m is referring to the height, but such a size is consistent with later embodiments stating the diameter is 20 cm ([0100] and [0131]).
Regarding claim 11, Capeau teaches that the air is injected at a lower part of the column (Fig. 1) and that the height of the column is greater than 10 d (d being diameter of the column) ([0054]-[0063]).
Regarding claim 12, Capeau teaches that the flocculant is dosed immediately after the exit/restriction but before venting to atmosphere ([0054]-[0063]).
Regarding claim 13, Capeau teaches that the floc is concentrated in a settling device/volume that is continuously discharged ([0087] and [0107]).
Regarding claim 14, it appears the volume is cylindrical in Figs. 1 or 3, or it would have been obvious as it is merely an obvious change in shape. 
Regarding claim 16, Capeau teaches that sludges can be further treated downstream via pressing ([0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capeau et al. (US 2016/0376182).
Regarding claims 2-3, Fig. 1 of Capeau show a nozzle/flow restriction leading into an open container in a vertical manner but the flocculant addition is after the last restriction thereby failing to teach the floc formed by the flocculant exiting the nozzle restriction as claimed. However, [0060] states that the flocculant can be introduced immediately following the second or third restriction. It is submitted that if the flocculant is added after the second restriction in Fig. 1, the resulting flocs would flow through the third restriction as claimed. Further, Fig. 3 of Capeau teaches in a different embodiment that a flow restriction/nozzle (64 65) is placed after the flocculant addition point thereby causing the flocs to experience different flow patterns (due to the nozzle) and pressures (due to the nozzle and vent 67) (Fig. 3). Therefore, it would have been obvious to one skilled in the art to modify the vertical embodiment where the flocculant is added after the restriction points to include a restriction point after the flocculant addition point as it is a known order of method steps for treating the same type of sludge while allowing the formed floc to experience different flow patterns and pressure thereby aiding in the separation of the solids, liquid and gases. 
It is noted that the nozzle/orifices would be designed based on the desired flow rates and results as it is used in the system. 
Regarding claim 7, Capeau teaches that the sludge is provided at a flow rate 5-30 m3/h and the air rate is provided at a flow rate of 5-200 m3/h in a first area ([0054]-[0063]). It is submitted that a flow rate of air at 5 m3/h and a sludge flow rate of 15 m3/h would read on the limitation as said flow rates are both within the taught range Capeau. It is noted that optimizing the air and sludge flow rate to achieve the desired respective air/solids/liquid concentrations would have been an obvious matter to one skilled in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 8, Capeau teaches that the first area has a volume of less than 3200 cm3 (0.0032 m3) ([0055]).
Regarding claim 15, Capeau fails to teach the volume being a parallelepiped horizontal vat. However, it is Examiner’s position that the shape of the settling/gravitational volume would be an obvious matter of design choice as the shapes will function in the exact same manner regardless of differences in shapes (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capeau et al. (US 2016/0376182) in view of Garbon et al. (US 2016/0160489).
Regarding claims 4-5, Capeau fails to teach a flexible shutter as claimed. Garbon teaches that it is desirable to place a flexible baffle at an inlet to a treatment chamber in order to spread the flow and attenuate stream velocities (braking the floc) thereby increasing sediment/floc removal efficiency and reducing the potential for resuspension of the floc/solids ([0083]). As such, one skilled in the art would have found it obvious to provide a flexible baffle in order to slow down the solids/flocs and spread the flow pattern thereby increasing solid/liquid separation efficiency. 

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capeau et al. (US 2016/0376182) in view of Rosine et al. (US 2009/0255678).
Regarding claim 17, Capeau fails to teach that the sludge is treated/dewatered via a rotary screening drum. Rosine teaches that common, equivalent solid/liquid separation means include rotary filters, drum filters, bag filters, centrifuges, and settling means ([0046]). As such, one skilled in the art would have found it obvious to provide a rotary drum filter as the solid/liquid separation means in Capeau as it is a known and used equivalent solid liquid separation means in the art and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claim 18, Capeau teaches the use of pressing to treat the sludge but fails to teach the pressure used. It is Examiner’s position that one skilled in the art would have found it obvious to optimize the pressure of the press filtering based upon the results desired as it is merely optimizing the pressure according to how much liquid is desired to be removed from the solids during the pressing step. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capeau et al. (US 2016/0376182) in view of Park et al. (US 2015/0283557).
Regarding claim 19, Capeau teaches the air being injected into the fluid being treated but fails to teach the air is injected in the same directed as the flow of sludge. Park teaches that air can be injected into the fluid being in any direction, which includes in the same direction as the flow of the fluid being treated ([0061]). As such, one skilled in the art would have found it obvious to inject the air in any manner known in the art, such as in the same direction of the flow of sludge, as it is a known and used air injection orientation with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777